Citation Nr: 0115355	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  01-01 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1971 to March 1975.

In September 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, determined the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim for service connection for a 
heart disorder (cardiovascular disease).  He appealed the 
RO's decision to the Board of Veterans' Appeals (Board), and 
he testified at a hearing at the RO in December 2000 in 
support of his claim.

During the hearing, the hearing officer acknowledged a recent 
change in the law governing claims for VA benefits-referring 
to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify the veteran of 
information and evidence that is necessary to substantiate 
his claim.  This law also eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).


Ordinarily, this change in law during the pendency of the 
appeal, due to the VCAA, might require remanding this case to 
the RO for compliance with the notice and duty to assist 
provisions contained in the new law, and because the RO 
typically would not have had an opportunity to consider 
whether any additional notification or development action is 
required under the VCAA-thereby raising the possibility of 
potentially prejudicing the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  However, a 
remand is not necessary in this particular instance because 
the RO already advised the veteran of the VCAA during his 
hearing and since the RO subsequently issued a Supplemental 
Statement of the Case (SSOC) in January 2001, again apprising 
him of this new law and discussing the impact of it on his 
claim.  In fact, as a result of the VCAA, the RO elected to 
reconsider his claim entirely-on a de novo basis.  Thus, the 
Board may proceed to adjudicate his claim also, without first 
remanding it to the RO to comply with the VCAA.  See, e.g., 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.)  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (... remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided.)


FINDINGS OF FACT

1.  In May 1999, the Board issued a decision denying the 
veteran's claim for service connection for a heart disorder 
(cardiovascular disease).

2.  Statements since received in July and October 2000 from 
the veteran's treating cardiologist confirm the veteran had a 
pre-existing, congenital heart disorder (aortic stenosis) 
when he began serving on active duty in the military, and 
that it is conceivable the condition could have been 
aggravated by physical activities in the service.

3.  This additional medical evidence is not duplicative of 
the evidence that was on file when the Board issued its prior 
decision in May 1999, and is so significant that it must be 
considered in order to fairly decide whether the veteran is 
entitled to service connection for a heart disorder.

4.  This additional medical evidence, however, still does not 
establish that the veteran's pre-existing, congenital heart 
disorder became appreciably worse during his military service 
beyond its natural progression.


CONCLUSIONS OF LAW

1.  The Board's May 1999 decision denying service connection 
for a heart disorder is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 20.1100, 20.1105 (2000).

2.  New and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a), (c) (2000).

3.  The veteran's pre-existing, congenital heart disorder was 
not aggravated during his service in the military.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  See 38 
U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156, 20.1100-06.

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  VA first must determine whether new 
and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  However, 
since the 
well-grounded requirement has been totally eliminated by the 
recently enacted VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim and, if so, proceed to adjudicate the claim on the 
full merits since, as alluded to in the INTRODUCTION portion 
of this decision, the RO already has fully complied with all 
assistance to the veteran that is mandated by the VCAA and 
even reconsidered his claim entirely on a de novo basis to 
avoid any possible prejudice or violation of the VCAA.  See 
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

The Board further notes that the November 2000 Statement of 
the Case (SOC), as well as the January 2001 SSOC, duly 
apprised the veteran of the applicable laws and regulations 
pertaining to new and material evidence-specifically 38 
C.F.R. § 3.156-to reopen his claim, and, once reopened, also 
apprised him of the various legal requirements for 
establishing his entitlement to service connection.  

Furthermore, the Board's review of the veteran's claim under 
the more flexible Hodge standard accords him a less stringent 
"new and material" evidence threshold to overcome, and the 
Board will reopen his claim-albeit ultimately denying it on 
the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).

The Board determined in its prior May 1999 decision that, 
although the veteran had been evaluated during service for an 
elevated blood pressure, no actual cardiovascular disease was 
found, and his symptoms were acute and transitory 
and resolved without residual disability.  The Board further 
determined that cardiovascular disease was first manifested 
many years after service, and there was no competent medical 
evidence showing that it was related in any way to service.  
Consequently, the Board concluded the claim was not well 
grounded.  See, e.g., Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  The Board also noted parenthetically that, even if it 
was assumed the evaluation in service (for an elevated blood 
pressure), in actuality, represented treatment of a pre-
existing heart condition, that still was not sufficient to 
warrant service connection because mere temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

As indicated earlier, when, as here, the Board already has 
denied a claim for a VA benefit, the decision is final and 
binding on the veteran based on the evidence then of record-
and the claim cannot be reopened and considered further 
unless there is new and material evidence since the decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 
Vet. App. 273 (1996).  Otherwise, no claim based upon the 
same factual basis shall be considered.  38 U.S.C.A. §§ 7103, 
7104; 38 C.F.R. §§ 3.105(a), 20.1100.

Although, in the January 2001 SSOC, the RO went ahead and 
readjudicated the claim, de novo, because of the VCAA, the 
Board still initially must determine whether new and material 
evidence has been received because it affects the Board's 
jurisdiction to reach the underlying claim and likewise 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been presented, the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  However, when determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran maintains that the evidence that he has submitted 
since the Board's prior May 1999 decision, is not only 
sufficient to reopen his claim for service connection for a 
heart condition, but also sufficient to actually establish 
his entitlement to this benefit.  Of note, he cites July and 
October 2000 statements from his treating cardiologist at the 
VA Medical Center (VAMC) in Atlanta, confirming he had a pre-
existing, congenital heart disorder ("aortic stenosis") 
when he began serving on active duty in the military in 
November 1971, and that it is conceivable the condition could 
have been aggravated by physical activities in the service.  
Consequently, inasmuch as this additional evidence, not 
previously of record, clearly establishes that the veteran 
had a pre-existing, congenital heart disorder prior to 
entering the military, which possibly became worse during 
service, this evidence is both new and material and, 
therefore, sufficient to reopen his claim.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

Service connection for a "congenital" ("birth") defect, 
such as the one at issue, usually is not permitted as a 
matter of law because it is not considered to be a disease or 
injury within the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9.  The "congenital" defect, by its very nature, existed 
prior to when the veteran began serving on active duty in the 
military.  However, even in cases where, as here, there is 
documented medical evidence of a pre-existing, "congenital" 
heart defect, which even the veteran, himself, readily admits 
that he had prior to entering the military, this still is not 
an absolute bar to service connection if there is medical 
evidence establishing that the pre-existing congenital 
condition became worse beyond its natural progression by 
superimposed disease or injury during military service.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993); cf. VAOPGCPREC 11-99 (Sept. 2, 
1999).  However, despite the veteran's contentions to the 
contrary, there is no such evidence of record in this case, 
so his claim for service connection for his heart disorder 
must be denied.

The July and October 2000 statements from the veteran's 
cardiologist are very equivocal and only raise the 
possibility that there was aggravation of the 
pre-existing, congenital heart disorder during service beyond 
its natural progression by superimposed disease or injury.  
Indeed, even the cardiologist, himself, all but acknowledges 
as much-stating only that it is "conceivable" this "could 
have" or "may have" occurred in service.  However, it is 
just as likely, if not more so, that this did not occur in 
service, too-particularly since the veteran only had to be 
evaluated on one isolated occasion during service, in July 
1974, for an elevated blood pressure, which rather quickly 
resolved with no complications or sequelae whatsoever, and 
did not require any treatment at all; since the results of an 
electrocardiogram (ECG/EKG) conducted that same month were 
within normal limits; since cardiovascular disease (or 
"aortic stenosis") was never actually diagnosed at any time 
during service or otherwise clinically shown; and since his 
heart and vascular system, chest X-ray, and his blood 
pressure (which was 120/74) all were within normal limits 
during his March 1975 military separation examination.  It 
also does not appear that the veteran's cardiologist 
considered any of the veteran's service medical records 
(SMRs), showing those essentially negative findings in 
service, prior to rendering the very equivocal opinion.  The 
cardiologist clearly did not mention or otherwise refer to 
any of the SMRs in his statements, much less the specific 
clinical findings noted during service, and he also did not 
account for the relative absence of any significant cardiac 
pathology while the veteran was in service.

In determining whether the veteran's pre-existing, congenital 
heart defect was aggravated during service beyond its natural 
progression, it is the responsibility of the Board to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, to accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
This responsibility is particularly difficult when medical 
opinions diverge.  However, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, there are legitimate 
reasons for discounting the probative value of the statements 
from the veteran's treating cardiologist due to the 
equivocality of those statements, and since he did not 
account for the unfavorable medical evidence in service or 
otherwise provide the rationale for his opinion.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998); see also Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, this is 
true even despite the veteran's allegations that the doctor 
who examined him in 1971 for his initial enlistment 
examination "should have" detected the defective aortic 
heart valve, causing a murmur-but, unfortunately, did not 
because medical technology was not as advanced then as it is 
now and the military was under extreme pressures to meet 
enlistment quotas due to the ongoing Vietnam War and the 
resulting need to draft people into the service, sometimes at 
all cost.  But even if that actually was the case, the fact 
remains that there is no actual indication-clinical or 
otherwise-of an appreciable worsening of the pre-existing, 
congenital, birth-related heart defect during service, even 
though the veteran vehemently maintains that there was 
aggravation due to the inherent rigorous and physical nature 
of active military service.  His opinion, however, is not 
competent evidence that could be considered to establish a 
medical point as he is not shown to be a qualified medical 
professional.  Although he claims that he experienced 
shortness of breath and fatigue during physical training in 
service and, as a result, was excused from several marches, 
this is not indicated in his SMRs or in his service personnel 
records, either, and an actual worsening of his congenital 
heart condition during service beyond its natural progression 
quite simply is not shown.

The veteran also says that he experienced even further 
exacerbation of his heart related symptoms in February 1976, 
within the 1-year presumptive period after service, after 
playing tennis-and, as a result, had to be hospitalized at 
the Florida Medical Center.  He says that his doctors there 
advised him to limit his exercise, monitor his diet, and not 
to engage in anything that would stress his heart, such as 
overly exerting himself.  As proof of this, he submitted a 
statement in May 1998 from a pharmacist, a personal friend 
for many years, who reportedly had filled a prescription 
after the veteran became ill in 1976-also noting that 
the veteran had been cautioned not to take medication with 
"pseudoephridine" due to his heart condition.  The veteran 
also submitted a statement from another friend in May 1998 
who reportedly was playing tennis with him at the time in 
question and had to call "911" because the veteran was not 
feeling well, leading to his eventual hospitalization at the 
Florida Medical Center.  The veteran's mother submitted a 
similar supporting statement in May 1998.

All of the above statements, however, are not probative from 
a medical standpoint to establish entitlement to service 
connection for the veteran's heart disorder based on 
aggravation either because they have been rendered by 
laypersons and/or they pertain to incidents that had occurred 
either since service, in February 1976 after playing tennis, 
or prior to service when the veteran's mother said that she 
recalled writing notes to his school indicating that he was 
not to "physically overdue [himself] in Physical 
Education."  These statements, in effect, establish that any 
worsening of symptoms that he may have experienced on those 
occasions did not occur while he was on active duty in the 
military-which is the critical time at issue-but rather, 
occurred at other times during his life.  Although he 
maintains that if he had those problems prior to and after 
service, it logically stands to reason that he also had them 
during service, as well, such theory standing alone is 
insufficient to establish service connection on the basis of 
aggravation of the pre-existing congenital defect beyond its 
natural progression while he was on active military service.  
There continues to be absolutely no actual probative medical 
evidence of a worsening of his symptoms while in service.  
His argument, instead, is based purely on lay conjecture and 
what amounts to deductive reasoning.  However, as indicated 
earlier neither the veteran nor his lay witnesses are shown 
to be qualified to render medical opinions.  Aside from that, 
the RO's efforts to obtain the records of the 1976 
hospitalization at the Florida Medical Center were to no 
avail.  Records personnel at that facility responded in May 
1997 that they did not have any records on file dating that 
far back.  Also, records personnel at yet another facility in 
Florida-Columbia Westlake Regional Medical Center-indicated 
in May 1997 that they, too, were unable to locate the report 
of an EKG the veteran says he underwent in 1976.

It was not until March 1995, some 20 years after the 
veteran's service in the military had ended, when he finally 
had to undergo surgery to replace his defective aortic valve 
resulting from the congenital aortic stenosis due to his 
bicuspid valve.  The fact that no firm medical opinion exists 
and that the surgery did not occur until two decades 
after service further suggest that there was no increase in 
severity of his pre-existing congenital heart condition 
during his period of military service beyond its natural 
progression.

It is critically important to bear in mind that, in order for 
the veteran to establish entitlement to service connection 
for his pre-existing, "congenital" heart condition, he not 
only must show that he continues to have the disability in 
question (which, here, he obviously does and, in fact, has 
had it continuously since birth), but also that there is a 
relationship between the increase in the severity of his 
heart condition-beyond its natural progression-and his 
service in the military many years earlier.  38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306; see also Browder v. 
Derwinski, 1 Vet. App. 204 (1991); Lapaosky v. Brown, 4 
Vet. App. 331 (1993).  He has not established this latter 
requirement, and as indicated in the Board's prior decision 
in May 1999, mere temporary or intermittent flare-ups during 
service of a pre-existing condition are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).  Also, in the case of 
Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that 
the usual effects of treatment during service to ameliorate a 
pre-existing condition does not automatically constitute 
aggravation during service where the condition is no more 
disabling than it was prior to service.  Here, there is no 
indication the veteran even required any treatment during 
service-only a preliminary diagnostic evaluation involving 
an EKG, etc., which was within normal limits.  This 
diagnostic procedure did not rise to the level of 
ameliorative "treatment" in service that the Court 
contemplated in Verdon, which would not be tantamount to a 
finding of aggravation in service.

An accurate determination of etiology is not a condition 
precedent to granting service connection, nor is "definite 
etiology" or "obvious etiology."  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  However, a doctor's opinion, as 
in this case, phrased in terms of "may or may not" is an 
insufficient basis for an award of service connection.  
Winsett v. West, 11 Vet. App. 420, 424 (1998).  
The descriptive terms that were used by the veteran's 
treating cardiologist (of "conceivable," "could have," and 
"may have") in assessing the medical probability that the 
pre-existing, congenital heart defect was aggravated during 
service beyond its natural progression were substantively the 
same as the equivocal language cited by the Court in Winsett 
as an insufficient basis to grant service connection.  Thus, 
the claim for service connection for heart disease must be 
denied.



ORDER

The petition to reopen the claim for service connection for 
the heart disorder is granted, but the claim for service 
connection for the heart disorder is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

